DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0023], last sentence, “In that sense, slot 116 is not closed first and second collars 120 and 140” is not fully understood.  (2) in paragraph [0030], lines 5 and 6, “gaps 126/124” should be “gaps 126/146”.
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
A claim stated between claim 10 and claim 11 (page 12, lines 19-21) is not properly numbered.  For advancing examination, the misnumbered claim has 
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 10, 10.5, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, line 2, it is not clear exactly how the “inner wall with the cooperative inner surface” is defined over “a cooperative inner surface of the interior opening” stated in claim 2, structurally.  It is not clear whether the “inner wall” and “the interior opening” are referring to the same element or different elements.
In claim 8, line 2 and line 3, “the compressible shaft” lacks proper antecedent basis.
In claim 8, lines 2-3, “at any one of a variety of rotations about a longitudinal axis” is not fully understood because each grip segment in fact does not rotate operatively.  Apparently, “rotations” may not be a best term to depict relative angular positions between the compressible shaft and the grip segments.  
In claim 10, lines 2-3, “a width…greater than the length of the compressible sleeve” is confusing because it is not clear what is defined as “a width” of the grip segment in relation to the sleeve, i.e., a width measured in the direction of the length of the sleeve or a width measured in the direction of the diameter of the sleeve.  Note similar errors in claim 10.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘400 (US 2012/0073400 A1) in view of Slone ‘467 (US 2013/0133467 A1).
Regarding claim 2, Wang discloses a handlebar grip system as claimed, including a compressible sleeve (10) having a first end and a second end (left and right ends, fig. 1) and a cooperative outer surface (the entire outer surface), a first collar (30) configured to surround the first end of the compressible sleeve and compress the sleeve around the handle bar (fig. 2, or fig. 6), and a second collar (fig. 1) configured to surround the second end and compress the compressible sleeve around the handle bar.  Wang does not show the grip (50) having a 
As to claims 5 and 9, the grip segments taught by Slone comprise a plurality of cross-sectional shapes, a plurality of colors, a plurality of textures, a plurality of widths, a plurality of materials or a combination of those ([0023], [0034]).
As to claim 6, Wang shows an end plug (20, 20’) configured for receipt within one of the first and second collars and/or one of the first and second ends of the compressible sleeve.
As to claim 7, the first and second collars of Wang (30) comprise inner walls (31) with the cooperative inner surface (34, 35).
As to claim 8, each of the plurality of grip segments is configured to receive the compressible sleeve at any of a variety of rotations (or angular positions) 
As to claims 10 and 10.5, Slone does not show the sum of the widths of the grip segments being greater than the length of the sleeve or greater than the length of the sleeve by a factor of at least two.  However, it would have been an obvious matter of design choice to make the sum of the widths of the grip segments greater than the length of the sleeve or greater than the length of the sleeve by a factor of at least two, or of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
As to claim 11, each of a plurality of subsets of the plurality of grip segments taught by Slone yields a different grip profile ([0023], different combination including colors, widths, and external diameters and textures, can be combined to create a unique assembly).
As to claim 12, Wang shows a first slot (one of the slots 12) extending between the first end and the second end.
.
Claims 1, 3-4, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘400 and Slone ‘467 as applied to claims 2, 5-9 and 11-13 above, and further in view of Hughes et al. ‘415 (US 10,549,415 B2).
Regarding claims 1, 3, and 14-15, the combination of Wang and Slone discussed above shows a handlebar grip system as claimed, including a clamping sleeve (10), a first slot (12) extending between the first and second ends, a first pipe clamp and a second pipe clamp (30), and a plurality of grip segments (111-117 of Slone) each having an interior opening.  However, the combination does not show a plurality of elongate teeth (claim 1) or ribs (claim 14) spaced around a perimeter of the clamping sleeve and extending between the first and second ends.  Hughes et al. teaches a grip (34) having grip segments (rings 86) mounted on a support sleeve (60) and that a plurality of elongate teeth/ribs are formed in the interior opening of each segment and the exterior surface of the sleeve to inhibit rotation between the grip segments and the sleeve (line 56 of col. 5-line 3 of col. 6, elongate projections defined between the “grooves” can be considered both elongate ribs and teeth).  It would have been obvious to one of ordinary skill 
As to claim 4, an alternative embodiment of Hughes et al. teaches a plurality of splines formed on the cooperative outer surface of the compressible sleeve to prevent rotation between the grip and the sleeve (line 2 of col. 6, “splines, detents, grooves, etc.”).
As to claim 16, the Wang-Slone combination does not show each of the first and second clamps has an inner surface (31) in cooperation with the ribs (i.e., the extending ribs discussed above) to prevent relative rotation of the clamps.  Instead, each clamp of Wang engages additional ribs (14, 15) formed in the clamping end of the sleeve to prevent relative rotation between the clamps and the sleeve.  However, it would have been an obvious matter of design choice to form an engagement between the clamps and the extending ribs around the perimeter of the sleeve to prevent rotation of the clamp, since applicant has not disclosed that an engagement between the clamps and the extending ribs solves any stated problem or is for any particular purpose and it appears that an engagement between the clamps and the additional ribs taught by Wang would In re Kuhle, 188 USPQ 7.
    As to claim 17, the first and second clamps of Wang (30) comprise an annular shape with a gap (33) configured to be reduced by a bolt (40).
As to claim 18, the first and second clamps of Wang (30) hold the first slot (12) in a reduced position.
As to claim 20, the first slot (12) of Wang is interrupted between the first end and second end of the clamping sleeve (fig. 1, slots 12 on respective ends of the sleeve, interrupted by the mid-section of the sleeve). 
As to claim 19, the first slot of Wang does not extend completely from the first end to the second end of the sleeve.  However, it would have been an obvious matter of design choice to form the slot extending completely from the first end to the second end of the sleeve, since applicant has not disclosed such slot solves any stated problem or is for any particular purpose and it appears that the interrupted slot of Wang would perform equally well for clamping the sleeve to the handlebar. In re Kuhle, 188 USPQ 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

6,035,742 (Hollingsworth et al.) shows a grip assembly having ribs formed on a bar engaging tube to mate with grooves of the grip to prevent relative rotation therebetween.
US 6,314,617 B1 (Hastings) shows a grip having a plurality of grip segments. The segments can be adjusted in an axial direction along the shaft, a direction perpendicular to the shaft, and a rotational direction around the shaft.
	US 8,776,321 B2 (Doherty et al.) shows a grip having a slot at each end to allow the circumference of the grip to be reduced under the pressure of the clamps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
March 24, 2021